DETAILED ACTION
	Applicant’s response, filed 16 December 2020 has been entered.
	Claim(s) 1-4, 6-16, and 18-20 is/are currently pending.  
	Rejection of claim(s) 19 under 35 U.S.C. §112(b) has/have been withdrawn in light of the argument(s) contained in Applicant’s response.
Rejection of claim(s) 6, 18, and 19 under 35 U.S.C. §102 has/have been withdrawn in light of argument(s) contained in Applicant’s response.
Response to Arguments
Applicant's arguments filed 16 December 2020 and summarized below have been fully considered but they are not persuasive. 
Applicant asserts that independent claim 1 now recites, in part, ''wherein at least one of the control system and the perception system is further configured to determine a major face of the articulating unit from the obtained sensor data". And claim 14 now recites, in part, "determining a major face of the articulating unit from the obtained sensor data". Determining the "major face" is discussed throughout Applicant's specification. For instance:
[0061] The stateless approach determines which part of the trailer (e.g., front, left side or right side) is the "major" face being returned as part of the Lidar point cloud. The major face may be considered the face for which the system computes the surface normal. For instance, if the system determines that there are two sides shot by the laser device (receiving laser returns from two sides), the system may use the amount of planarity or other criteria to select the better (e.g., more planar) side as the major face. A major face point is a point on the trailer shot by the forward beam of the Lidar. It may be an arbitrary point on the major face. The Lidar point cloud may include return signals from other parts of the trailer that are far away from the tractor (e.g., the rear comer of the trailer). Other return signals come from objects in the external environment, such as vegetation, signs, other vehicles, etc. Because the trailer is long, it may be computationally intensive to filter out return signals from vegetation or the ground. (Emphasis added by Examiner).


According to the Office Action, "In regard to claim 5: Luo et al. discloses the vehicle of claim 1, wherein at least one of the control system and the perception system is further configured to determine a major face of the articulating unit from the obtained sensor data (see [0053])" (Office Action at p.4), and "In regard to claim 17: Luo et al. discloses the method of claim 14, wherein the method includes determining a major face of the articulating unit from the obtained sensor data (see [0053])" (Office Action at p.6). Applicant respectfully disagrees. What Luo at paragraph 0053 actually discloses is: 
[0053] At block 415, the processor extracts points from the point cloud data that belong to the trailer 215. In some embodiments, the processor may use a random sample consensus (RANSAC) based plane fitting algorithm to detect all the candidate 3D planes in the point cloud. That is, the processor may determine a set of candidate 3D planes which can be used to represent the plane of the visible side of the trailer 215 that are consistent with the point cloud data obtained in block 405. For each of the candidate planes, the processor may calculate the distance from the plane to the closest marker determined in block 410. The processor may also, for each of the candidate planes, determine that the candidate plane belongs to the container 220 when the distance from the plane to the closest marker is less than a predefined threshold distance. The processor may extract K container planes (where Psubk,ϵk[1,K]) from all the candidate planes determined to belong to the container 220. The processor may also construct a container planes point cloud by extracting points from the point cloud data that belong to the extracted container planes. For each points Xi, the processor may store a mapping k=m(Xi) for the correspondence between the points Xi and the index(k) of the corresponding container plane.

As best understood, the "set of candidate 3D planes" comprise any planes that could form "the visible side of the trailer" based on the "point cloud data". The process described in paragraph 0053 evaluates each candidate for "the visible side of the trailer", but does not appear to consider that multiple sides may be visible. The teaching of Luo is not what is claimed. Rather, Applicant submits there is no discussion in Luo's paragraph 0053 or elsewhere in the reference of "wherein at least one of the control system and the perception system is further configured to determine a major face of the 
Examiner disagrees. Claim 1 as currently amended claims “wherein at least one of the control system and the perception system is further configured to determine a major face of the articulating unit from the obtained sensor data”, wherein Applicant’s specification explicitly defines a “major face” as “the face for which the system computes the surface normal”, and gives examples of which surfaces could be determined to be a major face as “(e.g., front, left side, right side)” (see emphasized portions of incident application [0061] above); therefore the broadest reasonable interpretation of “determine a major face of the articulating unit” would be to identify which surfaces of the trailer are in view, such as the front, left side, right side: in this regard Luo et al. discloses “the processor may determine a set of candidate 3D planes which can be used to represent the plane of the visible side of the trailer” (see emphasized portion of [0053] above), when taken together with the other portions of Luo et al. referenced in the rejection of claim 1, such as “the optical sensor 210 is configured to output optical data indicative of the angle of the trailer 215 with respect to the tractor 205... the optical data may include data representative of at least a portion of the surface of the trailer 215 visible from the point of view of the optical sensor 210” (see [0048]), and other portions of Luo et al. cited elsewhere in the rejection such as “the processor determines side information of the trailer 215 based on the point cloud data received from the optical sensor 210” (see [0051]), and “one or more QR codes may be attached ( e.g., via magnets, adhesive, etc.) to the trailer 215 within the expected field of view of the camera 213. The camera 213 may identify the QR codes as a part of determining the side information of the trailer 215” (see [0052]), would have made clear to one of ordinary skill in the art at the time that the system of Luo et al. is identifying the sides of the trailer that are in view, such as the front, left, and right sides; additionally Luo et al. explicitly discloses determining the normals of the major faces in order to determine the trailer state information: “the processor can determine the angle 230 from the normals of the optimal 3D container planes determined in block 425” (see [0056]).
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. (US 2020/0143174).
In regard to claim 1: Luo et al. discloses a vehicle configured to operate in an autonomous driving mode (see [0014]), the vehicle comprising a driving unit including: a driving system including a steering subsystem, an acceleration subsystem and a deceleration subsystem to control driving of the vehicle in the autonomous driving mode (see [0028]); a perception system including one or more sensors configured to detect objects in an environment surrounding the vehicle based on obtained sensor data (see [0014]); a coupling system configured to pivotally couple to an articulating unit (see [0041]); and a control system operatively connected to the driving system and the perception system, the control system having one or more computer processors configured to receive sensor data from the perception system and to direct the driving system when operating in the autonomous driving mode based on the sensor data received from the perception system (see [0014]); wherein at least one of the control system and the perception system is further configured to: estimate an orientation of the articulating unit based on the obtained sensor data (see [0048]); and determine a pose of the articulating unit according to the estimated orientation (see [0049]); wherein at least one of the control system and the perception system is further configured to determine a major face of the articulating unit from the obtained sensor data (see [0048], [0051] through [0053], and [0056]) 
In regard to claim 2: Luo et al. discloses the vehicle of claim 1, wherein: the at least one of the control system and the perception system is further configured to smooth the estimated orientation of the articulating unit with a motion filter (see [0051], [0054]); and the pose of the articulating unit is determined according to the smoothed estimated orientation (see [0055]).
In regard to claim 4: Luo et al discloses the vehicle of claim 1, wherein the one or more sensors includes a Lidar sensor disposed on a roof of the driving unit (see [0026] and Fig. 2), the Lidar sensor being configured to have up to a 360° field of view (see [0026], under the broadest reasonable interpretation of the claim limitation the Lidar sensor can have any field of view within the range of 0° to 360°, with the field of view being defined as the angle in which the Lidar signal is emitted, therefore the field of view of any Lidar sensor is inherently between 0° (the minimum possible field of view, a single point) to 360° (the maximum possible field of view, a complete circle)).
In regard to claim 7: Luo et al. discloses the vehicle of claim 1, wherein the one or more sensors includes a Lidar sensor and a camera (see [0026]).
	In regard to claim 8: Luo et al discloses the vehicle of claim 7, wherein the camera is disposed between a cab of the driving unit and the articulating unit (see [0045]).
In regard to claim 9: Luo et al. discloses the vehicle of claim 8, further comprising the articulating unit (see [0003]), wherein: the articulating unit has one or more alignment marks disposed along a front face, a left side face and a right side face (see [0052]); the camera is configured to detect the one or more alignment marks (see [0052]); and at least one of the control system and the perception system is configured to determine the pose of the articulating unit based on detection of the one or more alignment marks (see [0051], [0052]).
In regard to claim 10: Luo et al discloses the vehicle of claim 1, wherein the vehicle is a tractor-trailer (see [0003]), the driving unit is a tractor unit (see [0040]), and the articulating unit is a trailer (see [0040]), the trailer having a kingpin pivotally connected to a fifth-wheel of the tractor unit (see [0041]).
In regard to claim 11: Luo et al discloses the vehicle of claim 10, wherein the one or more sensors includes a Lidar sensor disposed on a roof of the tractor unit (see [0026] and Fig. 2).
	In regard to claim 12: Luo et al. discloses the vehicle of claim 11, wherein the sensor data is Lidar point cloud data (see [0048]).  
In regard to claim 13: Luo et al. discloses the vehicle of claim 1, wherein the control system is further configured to set a driving operation according to the determined pose of the articulating unit (see Fig. 3 and [0049]).
In regard to claim 14: Luo et al. discloses a method of operating a vehicle in an autonomous driving mode (see [0001]), the method comprising: receiving sensor data obtained by one or more sensors of a perception system of the vehicle (see [0014]); estimating, by one or more processors of the vehicle, an orientation of an articulating unit coupled to a driving unit of the vehicle based on the obtained sensor data (see [0048]); determining, by the one or more processors, a pose of the articulating unit according to the estimated orientation (see [0049]); determining a major face of the articulating unit from the obtained sensor data; and (see [0048], [0051] through [0053], and [0056])setting a driving operation in the autonomous driving mode according to the determined pose of the articulating unit (see [0029] and Fig. 3).
In regard to claim 15: Luo et al. discloses the method of claim 14, further comprising: smoothing, by the one or more processors, the estimated orientation of the articulating unit with a motion filter (see [0051], [0054]); wherein the pose of the articulating unit is determined according to the smoothed estimated orientation (see [0055]).
In regard to claim 20: Luo et al. discloses the method of claim 14, further comprising: detecting one or more alignment marks on one or more faces of the articulating unit (see [0052]); wherein determining the pose of the articulating unit is further based on the detecting of the one or more alignment marks (see [0052]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2020/0143174).
In regard to claim 3: Luo et al. does not disclose the vehicle of claim 2, wherein determination of the pose of the articulating unit includes evaluation of the smoothed estimated orientation based on at least one of a length of the articulating unit, a hitch point position along the articulating unit, or a tow point position along the ; however Luo et al. does disclose calculating estimated orientation based on a plane fitting algorithm and detected edges (see [0053] and [0054]), and constructing a model of the articulated unit (see [0055]), which would include determining the length of the articulated unit; Luo also discloses accounting for sharp turning situations, wherein the trailer could potentially hit the cab (see [0042]), at least suggesting that the position of the fifth wheel, or kingpin, or both should be accounted for; therefore it would been obvious to one of ordinary skill in the art at the time of filing to model the length of the trailer, the position of the tow point, and the location of the hitch point, in order to avoid collision with the cab of the tractor.  
In regard to claim 16: Luo et al. does not disclose the method of claim 15, wherein determining the pose of the articulating unit includes evaluating the smoothed estimated orientation based on at least one of a length of the articulating unit, a hitch point position along the articulating unit, or a tow point position along the driving unit; however Luo et al. does disclose calculating estimated orientation based on a plane fitting algorithm and detected edges (see [0053] and [0054]), and constructing a model of the articulated unit (see [0055]), which would include determining the length of the articulated unit; Luo also discloses accounting for sharp turning situations, wherein the trailer could potentially hit the cab (see [0042]), at least suggesting that the position of the fifth wheel, or kingpin, or both should be accounted for; therefore it would been obvious to one of ordinary skill in the art at the time of filing to model the length of the trailer, the position of the tow point, and the location of the hitch point, in order to avoid collision with the cab of the tractor.
Allowable Subject Matter
Claims 6, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Claims 6, 18, and 19 contain claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “evaluation of whether a detected surface of the articulating unit is a front surface or a side surface according to a comparison of obtained data points closest to and farthest from a given one of the one or more sensors” in claim 6, and similar in claim 18; and “first determining that the detected surface is not the front surface, and then determining whether the detected surface is a right side surface or a left side surface” in claim 19. Luo et al. (US 2020/0143174) appears to be the closest prior art.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669

/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669